                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


 HENRY HALLAGER,                                 ) Case No.: 5:20-cv-00354-BO
                                                 )
                Plaintiff,                       )
         vs.                                     )
                                                 )
 ACCOUNT RESOLUTION SERVICES,                    ) NOTICE OF SETTLEMENT
 LLC; EXPERIAN INFORMATION                       )
                                                 )
 SOLUTIONS, INC.,
                                                 )
                Defendant.                       )
                                                 )




       PLEASE TAKE NOTICE that all matters herein have been compromised and settled as

between Plaintiff Henry Hallager (“Plaintiff”) and Defendant Experian Information Solutions, Inc.

Plaintiff anticipates filing a notice of voluntary dismissal of this action against Experian

Information Solutions, Inc. with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated this 22nd day of April, 2021.

                                                    Respectfully Submitted,



                                                    /s/ Chad Diamond
                                                    Chad Diamond, Esq.
                                                    N.C. Bar no. 40842
                                                    6418 Farmingdale Drive
                                                    Charlotte, North Carolina 28212
                                                    chad.diamond@gmail.com
                                                    Attorney for Plaintiff




          Case 5:20-cv-00354-BO Document 25 Filed 04/30/21 Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of April, 2021 a true and correct copy of the foregoing

document was sent to all counsel of record in the present action by e-Service via the court’s ECF

filing system.


                                                                      /s/ Chad Diamond
                                                                      Chad Diamond




           Case 5:20-cv-00354-BO Document 25 Filed 04/30/21 Page 2 of 2
